UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 15-7734


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

BRAD CHRISTOPHER HULL,

                Defendant - Appellant.



Appeal from the United States District Court for the Western
District of Virginia, at Lynchburg.     Norman K. Moon, Senior
District Judge. (6:06-cr-00013-NKM-1; 6:12-cv-80423-NKM-RSB)


Submitted:   April 22, 2016                 Decided:   May 11, 2016


Before GREGORY and FLOYD, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Brad Christopher Hull, Appellant Pro Se. Craig Jon Jacobsen, I,
Assistant  United   States  Attorney,   Roanoke, Virginia,  for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Brad Christopher Hull seeks to appeal the district court’s

order denying his Fed. R. Civ. P. 59(e) motion and its order

adopting       the    magistrate       judge’s          recommendation          and     denying

relief on his 28 U.S.C. § 2255 (2012) motion.                             The orders are

not    appealable       unless    a    circuit          justice    or    judge        issues    a

certificate of appealability.               28 U.S.C. § 2253(c)(1)(B) (2012).

A     certificate      of      appealability        will     not        issue       absent     “a

substantial showing of the denial of a constitutional right.”

28 U.S.C. § 2253(c)(2) (2012).                    When the district court denies

relief    on    the    merits,    a    prisoner         satisfies       this    standard       by

demonstrating         that     reasonable         jurists     would       find        that   the

district       court’s      assessment    of       the    constitutional            claims     is

debatable      or     wrong.      Slack   v.       McDaniel,       529    U.S.        473,   484

(2000); see Miller-El v. Cockrell, 537 U.S. 322, 336-38 (2003).

When the district court denies relief on procedural grounds, the

prisoner must demonstrate both that the dispositive procedural

ruling    is    debatable,       and   that       the    motion    states       a     debatable

claim of the denial of a constitutional right.                            Slack, 529 U.S.

at 484-85.

       We have independently reviewed the record and conclude that

Hull has not made the requisite showing.                          Accordingly, we deny

Hull’s motion for a certificate of appealability and dismiss the

appeal.        We dispense with oral argument because the facts and

                                              2
legal    contentions    are   adequately   presented    in   the   materials

before   this   court   and   argument   would   not   aid   the   decisional

process.

                                                                    DISMISSED




                                     3